Title: To James Madison from Thomas Lehré, 10 July 1819
From: Lehré, Thomas
To: Madison, James


Dear Sir,Charleston So: Ca: July 10th: 1819.
Your friendly letter of the 25th: ulto: has been received, it adds to the obligations you have already conferred on me, for which, be pleased to accept my most sincere thanks. When the President was here, I had the honor of being introduced to him by Governor Geddes of our State, and was with him upon several occasions during his stay with us. A number of my friends, as well as some of his best friends and most respectable Citizens here, have spoken & written to him in my favor, in a manner that induces me to believe, he is well informed on the subject.
Even the Federalists do me the justice to say, that they believe that no one will fill the office better than myself, but as they cannot forgive me for my long and uniform opposition to them, particularly when they came forward with such violence against you, in the most trying times of your wise and firm administration, which has covered yourself and our Dear Country, with the highest honor & Glory, therefore, I cannot expect any friendship from them on the occasion.
I can only say, should the President honor me with the above office, I will be very grateful to him for it, assuring him at the same time, that I will discharge the duties thereof, in a manner the most beneficial to the U. States, as well as honorable to myself. I have the honor to be Very respectfully Dr. Sir, Your obedient Servant
Tho: Léhré
